Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-13, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (hereinafter Miller, US 2020/0134211) in view of Vanjani et al. (hereinafter Vanjani, US 2014/0200893).
In regards to independent claim 1, Miller teaches a system, comprising: 
at least one computing device (Miller, Fig. 1); and 
program instructions stored in memory and executable by the at least one computing device that, when executed, direct the at least one computing device to (Miller, Fig. 1): 
connect a voice assistant device to a remote service that provides enterprise data to be audibly emitted by the voice assistant device (Miller, Fig. 3A [0028], [0069]); 
in response to a request for the enterprise data being received from the voice assistant device, generate an audio signal that audibly broadcasts the enterprise data, wherein at least a first portion of the audio signal is generated to audibly redact at least a portion of the enterprise data based at least in part on a mode of operation of the voice assistant device (Miller, Fig. 3C, [0081], “In this case, modification is needed because the privacy level of the environment is less than the privacy level of the content. Nevertheless, the default audible communication channel may be used. The personal assistant 315 provides a modified response 320 stating, “Bob, you have a meeting at 3 PM”); and 
direct the voice assistant device to emit the enterprise data through a playback of the audio signal (Miller, [0081], “The personal assistant 315 provides a modified response 320 stating, “Bob, you have a meeting at 3 PM”).
Miller fails to explicitly teach:
receive whitelist data for a mode of operation of the voice assistant device, the whitelist data comprising a first list of words, phrases, or regular expressions to not be redacted; receive blacklist data for the mode of operation of the voice assistant device, the blacklist data comprising a second list of words, phrases, or regular expressions to be redacted;
and wherein at least a second portion of the audio signal is generated to not audibly redact at least a portion of the enterprise data based at least in part on the whitelist data for the mode of operation of the voice assistant device;
Vanjani teaches:
receive whitelist data for a mode of operation of the voice assistant device, the whitelist data comprising a first list of words, phrases, or regular expressions to not be redacted (Vanjani, [0058], “The list of unsafe words includes two portions 1310 and 1320. The top portion 1310 of the list includes PG-13-rated words, and the bottom portion 1320 includes rated R-rated words to reflect that the rated R words are perhaps more objectionable to some people than the PG-13 words. Selector switches 1312 and 1322 allow a user to select whether to filter out one or both of the PG 13 and rated R words,” selector switches that are off create a whitelist of terms); 
receive blacklist data for the mode of operation of the voice assistant device, the blacklist data comprising a second list of words, phrases, or regular expressions to be redacted  (Vanjani, [0058], “The list of unsafe words includes two portions 1310 and 1320. The top portion 1310 of the list includes PG-13-rated words, and the bottom portion 1320 includes rated R-rated words to reflect that the rated R words are perhaps more objectionable to some people than the PG-13 words. Selector switches 1312 and 1322 allow a user to select whether to filter out one or both of the PG 13 and rated R words,” selector switches that are on create a blacklist of terms);
and wherein at least a second portion of the audio signal is generated to not audibly redact at least a portion of the enterprise data based at least in part on the whitelist data for the mode of operation of the voice assistant device (Vanjani, [0042-0043], “If the term is not in the user's blacklist, then the process 300 proceeds to block 316 described above…If there is no objectionable term, the process 300 proceeds to block 316 where it is determined whether the song is over).
It would have been obvious to one of ordinary skill in the art, having the teachings of Miller and Vanjani before him before the effective filing date of the claimed invention, to modify the privacy personal assistant taught by Miller to include the blacklist of Vanjani in order to obtain a privacy personal assistant that contains a blacklist of terms. One would have been motivated to make such a combination because it can be customized to the words that a specific user finds objectionable.	
In regards to dependent claim 2, Miller teaches the system of claim 1, wherein the at least one computing device is further directed to: 
maintain, in association with the voice assistant device, a plurality of security modes, the mode of operation of the voice assistant device being one of the security modes, wherein individual ones of the security modes are different from one another (Miller, [0043-0045], “The environmental privacy level may be classified as private, public, or friendly”); and 
in response to a request for the enterprise data being received from the voice assistant device, identify an active one of the plurality of security modes, wherein the audio signal is generated based at least in part on the active one of the plurality of security modes (Miller, [0081-0081], “Next, the personal assistant 315 can evaluate the privacy-level of the environment…In this case, modification is needed because the privacy level of the environment is less than the privacy level of the content”). 
In regards to dependent claim 3, Miller teaches the system of claim 2, wherein the at least one computing device is further directed to: 
receive a request to change the active one of the security modes to another one of the security modes based at least in part on a verbalized command received from the voice assistant device (Miller, [0101], “In one aspect, the modified response is a question seeking confirmation, such as, “Other people may be present, do you still want me to answer?”).
In regards to dependent claim 4, Miller teaches the system of claim 2, wherein the at least one computing device is further directed to: 
adjust the active one of the security modes to another one of the security modes without a verbalized command based at least in part on a sensitivity of at least a portion of the enterprise data (Miller, [0057], “The communication channel selector 286 assigns an appropriate communication channel based on the privacy context of the communication”).
In regards to dependent claim 5, Miller teaches the system of claim 2, wherein: the active one of the security modes is enabled based at least in part on: 
Multiple individuals being detected within an audible range of the voice assistant device or an analysis of a calendar item indicating that multiple individuals are present (Miller, [0080], “Next, the personal assistant 315 can evaluate the privacy-level of the environment. Many different types of signals can be used to determine the privacy-level of the environment including, visual analysis, audio analysis, signal analysis, contextual data, and user inputs. In this case, the personal assistant 315 determines that the second user 325, third user 330, and fourth user 335 are present in the room”).
In regards to dependent claim 6, Miller teaches the system of claim 1, wherein the enterprise data comprises at least one of: 
an email; a calendar item; a reminder; an instant message; and a short message service (SMS) message (Miller, [0034], “Communication monitor 280 is generally responsible for monitoring communications, such as responses to a user query, calendar notifications, task reminders, text or email notifications, and related information in order to maintain the privacy of user information”).
Independent claim 8 is in the same context as claim 1; therefore it is rejected under similar rationale.
Dependent claim 9 is in the same context as claim 2; therefore it is rejected under similar rationale.
Dependent claim 10 is in the same context as claim 3; therefore it is rejected under similar rationale.
Dependent claim 11 is in the same context as claim 4; therefore it is rejected under similar rationale.
Dependent claim 12 is in the same context as claim 5; therefore it is rejected under similar rationale.
Dependent claim 13 is in the same context as claim 6; therefore it is rejected under similar rationale.
Independent claim 15 is in the same context as claim 1; therefore it is rejected under similar rationale.
Dependent claim 16 is in the same context as claim 2; therefore it is rejected under similar rationale.
Dependent claim 17 is in the same context as claim 3; therefore it is rejected under similar rationale.
Dependent claim 18 is in the same context as claim 4; therefore it is rejected under similar rationale.
Dependent claim 19 is in the same context as claim 5; therefore it is rejected under similar rationale.

Claim 7, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Vanjani and Dwyer et al. (hereinafter Dwyer, US 2015/0195406).
In regards to dependent claim 7, Miller fails to explicit teach replacing the portion of the enterprise data with a predetermined audio tone; replacing the portion of the enterprise data with static sound; or replacing the portion of the enterprise data with silence. Dwyer teaches: 
replacing the first portion of the enterprise data with a predetermined audio tone; replacing the first portion of the enterprise data with static sound; or replacing the first portion of the enterprise data with silence (Dwyer, [01676], “If a recipient, 2110, is not on the list of approved recipients, 2110, sensitive information may be redacted from the vocal stream through removal, muting, beeping or the like”).
It would have been obvious to one of ordinary skill in the art, having the teachings of Miller and Dwyer before him before the effective filing date of the claimed invention, to modify the voice assistant redaction taught by Miller to include muting redacted portions of Dwyer in order to obtain a voice assistant redaction that mutes sensitive information. One would have been motivated to make such a combination because it allows for the user to be aware that information was redacted in order to help with comprehension of audio.	
Dependent claim 14 is in the same context as claim 7; therefore it is rejected under similar rationale.
Dependent claim 20 is in the same context as claim 7; therefore it is rejected under similar rationale.

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171